[Cite as State v. Cammack, 2020-Ohio-2942.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 108705
                v.                                  :

JAMAL CAMMACK,                                      :

                Defendant-Appellant.                :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 14, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-632481-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, Marc D. Bullard and Brandon A. Piteo, Assistant
                Prosecuting Attorneys, for appellee.

                Anzelmo Law and James A. Anzelmo, for appellant.


ANITA LASTER MAYS, P.J.:

                  Defendant-appellant Jamal Cammack (“Cammack”) appeals his ten-

year prison sentence issued after he pled guilty to multiple offenses. We affirm.
I.   Background and Facts

               In 2015, in response to the local councilman’s complaint, the

Cleveland Police Department began working to eradicate gang activity in the area of

East 156th Street and St. Clair Avenue in the Collinwood area. While operations

were ongoing, Cammack became a target of a drug sting investigation by the

department’s gang impact unit (“GIU”) who received reports in August 2016 that

Cammack was selling heroin. The GIU was also advised that Cammack was a high-

ranking member of the 156 Bricks gang that was affiliated with the Heartless Felons.

GIU detectives conducted eight undercover drug buys from Cammack for a total of

10.20 grams of heroin and purchased a firearm.

               On September 27, 2016, without the knowledge of the GIU, Cammack

was detained by police for traffic violations and officers allegedly observed suspected

drug activities. Cammack was arrested, handcuffed, and attempted to escape but

was apprehended down the block. Cammack had 4.09 grams of heroin, 0.5 grams

of cocaine, $1,665 in currency, two cell phones, and a scale with residue. The search

warrant execution at Cammack’s residence revealed drug packaging materials with

cocaine residue, a scale with heroin residue, a shotgun barrel, gloves, and 82.93

grams of heroin.

               Two cases were filed for a total of 38 charges for gang activity, drug

trafficking and possession, and possession of criminal tools. Counts 1-31 arose from

the undercover operation and serve as the underlying case in this appeal. Counts

32-38 for drug possession and trafficking, possession of criminal tools, resisting
arrest and escape were issued due to the traffic stop in State v. Cammack, Cuyahoga

C.P. No. CR-18-631454.

              On April 30, 2019, Cammack entered a guilty plea to what the state

labeled “a packaged plea” that encompassed the charges in the instant case and the

traffic stop case. Cammack pled guilty to the following:

      Count 1:     Criminal gang activity 2923.42(A), second-degree felony.

      Count 2:     Trafficking offense 2925.03(A)(2), first-degree felony.

      Count 5:     Possessing criminal tools 2923.24(A), fifth-degree felony
                   with forfeiture specification(s) (R.C. 2941.1417).

      Count 9:     Trafficking offense 2925.03(A)(1), fourth-degree felony.

      Count 15:    Trafficking offense 2925.03(A)(1), fifth-degree felony.

      Count 21:    Trafficking offense 2925.03(A)(1), fifth-degree felony,
                   with firearm specification(s) - 1 year (2941.141), forfeiture
                   specification(s) (2941.1417).

      Count 24:    Having weapons while under disability 2923.13(A)(2) F3.

      Count 29:    Trafficking offense 2925.03A(1) F3.

      Count 32:    Trafficking offense 2925.03A(2) F3 with forfeiture
                   specification(s) (2941.1417), schoolyard specification(s).

      Count 34:    Trafficking offense 2925.03A(2) F4 with forfeiture
                   specification(s) (2941.1417), schoolyard specification(s).

      Remaining counts are nolled. The [trial] court accepts defendant’s
      guilty plea. Defendant to forfeit to the state: digital scale, gloves and/or
      shotgun case with barrel, gun, serial # PBR6291, 2 cell phones, and
      $1,665.00 U.S. currency. 3 years discretionary post release control
      explained for Counts 5, 9, 15, 21, 24, 29, 32, and 34.

Journal entry no. 108825412 (May 21, 2019), p. 1.
                On May 21, 2019, Cammack was sentenced to imprisonment for ten

years. Consecutive terms of two years were imposed on the Count 1 conviction for

criminal gang activity and eight years for the Count 2 trafficking offense. The

remaining sentences, including specifications, were run concurrent with the ten-

year period.

                Cammack appeals.

II. Assignments of Error

                Cammack assigns as plain error the trial court’s sentence in this case:

      I.       The trial court erred by failing to merge the Count 1 gang activity
               offense with the remaining offenses.

      II.      The trial court unlawfully ordered consecutive sentences in
               violation of Cammack’s constitutional rights.

III. Discussion

      A. Merger

                R.C. 2941.25 governs allied offenses and provides that “[w]here the

same conduct by defendant can be construed to constitute two or more allied

offenses of similar import, the indictment or information may contain counts for all

such offenses, but the defendant may be convicted of only one.” R.C. 2941.25(A).

“An allied offenses claim is consistent with an admission of guilt and therefore is not

waived by pleading guilty to offenses that might be allied offenses of similar import.”

State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 19. A trial

court does not have a duty to inquire about allied offenses if defense counsel fails to

raise the issue at sentencing. Id. at ¶ 6.
                 In addition,

      An accused’s failure to raise the issue of allied offenses of similar import
      in the trial court forfeits all but plain error, and a forfeited error is not
      reversible error unless it affected the outcome of the proceeding and
      reversal is necessary to correct a manifest miscarriage of justice.
      Accordingly, an accused has the burden to demonstrate a reasonable
      probability that the convictions are for allied offenses of similar import
      committed with the same conduct and without a separate animus;
      absent that showing, the accused cannot demonstrate that the trial
      court’s failure to inquire whether the convictions merge for purposes of
      sentencing was plain error.

Rogers at ¶ 3.

                 Shortly before Rogers was issued, the Ohio Supreme Court explained

the logistics of a merger analysis:

      Rather than compare the elements of two offenses to determine
      whether they are allied offenses of similar import, the analysis must
      focus on the defendant’s conduct to determine whether one or more
      convictions may result because an offense may be committed in a
      variety of ways and the offenses committed may have different import.
      No bright-line rule can govern every situation.

      As a practical matter, when determining whether offenses are allied
      offenses of similar import within the meaning of R.C. 2941.25, courts
      must ask three questions when defendant’s conduct supports multiple
      offenses: (1) Were the offenses dissimilar in import or significance?
      (2) Were they committed separately? and (3) Were they committed
      with separate animus or motivation? An affirmative answer to any of
      the above will permit separate convictions. The conduct, the animus,
      and the import must all be considered.

State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 30-31.

                 The state explained at the hearing that the offer was a “packaged

plea” for both cases. (Tr. 24.) Cammack was offered two plea options in the instant

case as part of the first component of the package:
      [O]ption one essentially results in the deletion of Count 1, participating
      in criminal gang activity, and also would result in the deletion of the
      three-year firearm specification contained in Counts 21, 22, and 23.
      That would require — less those amendments and deletions it would be
      a plea of guilty to the remainder of the indictment. An additional term
      of that plea would be an agreed ten years of incarceration.

(Tr. 24-25.)

               The state continued:

      Having said that, it’s my understanding the defendant wishes to
      exercise plea option number two, and your Honor, plea option number
      two would require defendant’s guilty plea to Count 1 as indicted,
      participating in a criminal gang in violation of code section 2923.42
      subsection A. That’s a felony of the second degree.

      Also defendant would enter plea of guilty to Count 2 as indicted, drug
      trafficking, in violation of code section 2925.03 subsection (A)(2).
      That’s a felony of the first degree. That carries with it a mandatory term
      of incarceration of 3 to 11 years and a mandatory fine.

(Tr. 25.)

                The state detailed the remaining elements of the instant case’s

second option that required a plea to a number of the remaining counts and clarified

that the option did not include a sentencing agreement. “The state would be free to

argue for * * * as much time as it wants and that’s what the state’s intention is as

part” of the case. (Tr. 27.)

               Next, the state addressed the second component of the package

arising from the traffic stop case:

      Next, your Honor, as part and parcel of that plea is 631454. It’s my
      understanding defendant will enter a plea of guilty to Count 2 as
      indicted, drug possession, felony of the fifth degree with the forfeiture,
      and Count number 4, possession of criminal tools as indicted with
      forfeiture specifications, and then Count 6, resisting arrest,
      misdemeanor of the first degree as indicted.
        If these pleas are forthcoming the state would ask this Court to nolle
        the remaining counts as relevant to this defendant.

(Tr. 27-28.)

                  The trial court confirmed Cammack’s understanding of the plea

package options. The trial court emphasized that the first option involved a

mandatory ten-year sentence and, while the second option involved a lower

mandatory minimum, the sentencing range would allow for a total sentence that

exceeds ten years.

        Court:         So do you understand the difference? What you’re doing
                       right now you’re taking four that you know, all right, but
                       you know what the high end is as opposed to taking the
                       ten and then you don’t know if you could have done better.
                       Is that what you’re saying?

        Cammack: Yes, your Honor.

        Court:         Okay. All right. I just want to make sure he understands.

        ***

        State:         [Four years is] the mandatory minimum. [The] State
                       doesn’t agree to that. The state intends on asking for a
                       lengthy sentence in this case, your Honor.

(Tr. 29-30.)

                  The R.C. 2923.42 criminal gang activity statute provides in relevant

part:

        (A)      No person who actively participates in a criminal gang, with
                 knowledge that the criminal gang engages in or has engaged in a
                 pattern of criminal gang activity, shall purposely promote,
                 further, or assist any criminal conduct, as defined in division (C)
                 of section 2923.41 of the Revised Code, or shall purposely
                 commit or engage in any act that constitutes criminal conduct,
                 as defined in division (C) of section 2923.41 of the Revised Code.
      (B)    Whoever violates this section is guilty of participating in a
             criminal gang, a felony of the second degree.

R.C. 2923.42(A)-(B).

               Criminal conduct is defined as:

      the commission of, an attempt to commit, a conspiracy to commit,
      complicity in the commission of, or solicitation, coercion, or
      intimidation of another to commit, attempt to commit, conspire to
      commit, or be in complicity in the commission of an offense listed in
      division (B)(1)(a), (b), or (c) of this section or an act that is committed
      by a juvenile and that would be an offense, an attempt to commit an
      offense, a conspiracy to commit an offense, complicity in the
      commission of, or solicitation, coercion, or intimidation of another to
      commit, attempt to commit, conspire to commit, or be in complicity in
      the commission of an offense listed in division (B)(1)(a), (b), or (c) of
      this section if committed by an adult.

R.C. 2923.41(C).

               The state argues that merger is not appropriate under Ruff because

the offenses: (1) were not similar in significance or import; (2) were separately

committed; and (3) were committed with separate motivation or animus. Ruff, 143

Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 30-31. “An affirmative answer to

any of the above will permit separate convictions.” Id.

               Cammack offers that the gang activities are effectively all-

encompassing for purposes of merger.           In the beginning of 2015, the local

councilman requested police intervention to curb the violent heavy gang activity in

the area. Law enforcement “converged upon the neighborhood in several locations

and started doing proactive law enforcement techniques.” (Tr. 58.) While the gang

activity investigation began in 2015, GIU detectives testified that they did not initiate

the drug sting operation until August 2016, after receiving notice that Cammack was
selling drugs. The detectives were also informed that Cammack was a high-level

member of the 156 Bricks gang.

              The gang activity indictment covers the January 1, 2015, to

October 17, 2016 timeframe.         The indictment lists:    drug trafficking, drug

possession, having weapons while under disability, carrying concealed weapon,

possession of criminal tools, aggravated riot, participating in criminal gang,

felonious assault, and burglary. The counts that specifically relate to drug sale and

related activities cover the August and September 2016 timeframe. The indictments

are for transactions and activities that were separately committed, at separate times,

and resulted in separate, identifiable harm. According to the record, Cammack said

that he sold narcotics to support himself, thus providing a motive separate from that

of the gang activity involvement.

               Based on the foregoing, we do not find by our plain error review that

Cammack has presented a “reasonable probability that the convictions are for allied

offenses of similar import committed with the same conduct and without a separate

animus.” Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, at ¶ 3.

              Cammack’s first assignment of error is overruled.

      B. Consecutive Sentences

               Cammack’s second assigned error is that the trial court unlawfully

ordered consecutive sentences in violation of his constitutional rights.

      R.C. 2953.08(G)(2) provides, in part, that when reviewing felony
      sentences, the appellate court’s standard is not whether the sentencing
      court abused its discretion; rather, if this court “clearly and
      convincingly” finds that (1) “the record does not support the sentencing
      court’s findings under” R.C. Chapter 2929 or (2) “the sentence is
      otherwise contrary to law,” then we may conclude that the court erred
      in sentencing. See also State v. Marcum, 146 Ohio St.3d 516, 2016-
      Ohio-1002, 59 N.E.3d 1231.

State v. Johnson, 8th Dist. Cuyahoga No. 107528, 2019-Ohio-4668, ¶ 6.

               A trial court is also required to consider the principles and purposes

of felony sentencing set forth in R.C. 2929.11 and the sentencing factors set forth in

R.C. 2929.12. See State v. McGowan, 8th Dist. Cuyahoga No. 105806, 2018-Ohio-

2930, ¶ 11-12. Review of R.C. 2929.11 and 2929.12 applies to the imposition of

individual sentences and consecutive service may not be ordered until the trial court

imposes a sentence for each individual count. State v. Gwynne, 158 Ohio St.3d 279,

2019-Ohio-4761, 141 N.E.3d 169, ¶ 17. However, Cammack does not argue that the

trial court failed to consider the felony sentencing factors under R.C. 2929.11 and

2929.12, but focuses on the imposition of consecutive sentences under

R.C. 2929.14(C)(4).

               “Although a general presumption exists for the imposition of

concurrent sentences, R.C. 2929.41(A) expressly recognizes certain exceptions,

including when the record requires the imposition of consecutive sentences under

R.C. 2929.14(C) for multiple offenses.” State v. Rice, 8th Dist. Cuyahoga

No. 102443, 2015-Ohio-3885, ¶ 9.

               A trial court must make specified findings pursuant to

R.C. 2929.14(C)(4) before it imposes consecutive sentences. State v. Magwood, 8th

Dist. Cuyahoga No. 105885, 2018-Ohio-1634, ¶ 62. Specifically, the court must find:
(1) consecutive terms are required to protect the public from future crime or to

punish the offender, (2) consecutive terms are not disproportionate to the

seriousness of the conduct and danger posed to the public, and (3) either the

offender committed at least one offense while awaiting trial or sentencing, that

multiple offenses were part of a course of conduct and the harm caused was so great

or unusual that a single term does not adequately reflect the seriousness of the

offender’s conduct, or that the offender’s criminal history is such that consecutive

terms are necessary to protect the public. R.C. 2929.14(C)(4); State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 22, 26. In addition to making the

findings at the sentencing hearing, the trial court must also “incorporate its findings

into its sentencing entry, but it has no obligation to state reasons to support its

findings.” Bonnell at ¶ 37.

               The trial court stated:

      Count 2 and Count 21 will run consecutive to each other and
      consecutive to the firearm specification for a total sentence of 10 years
      at the Lorain Correctional Institution. I do find that a consecutive
      sentence is necessary pursuant to 2929.19(B)(2)(b) and 2929.14(C)(4).

      The Court finds it is necessary to punish the offender and protect the
      public from future crime, and is not disproportionate to the seriousness
      of the conduct and the danger posed by the defendant.

      One or more offenses were committed while offender was awaiting
      trial, on community control sanctions or postrelease control.

      That two or more offenses are part of one or more courses of conduct,
      and the harm caused is so great or unusual that a single prison term
      would not adequately reflect the seriousness of the conduct.
      So those are my reasons for the consecutive sentences. I’m not going
      to impose any fines or court costs. Again, you have previously been
      declared indigent.

(Tr. 75-76.)

               Cammack concedes the trial court addressed the requisite factors for

consecutive sentences but argues the record does not support proper contemplation

of mitigation factors such as his lack of a lengthy criminal record, no prior

incarcerations, and his remorsefulness. R.C. 2929.12(E). Cammack also cites his

participation in honors classes in school and in skills and training classes during his

incarceration as additional fodder for consideration. R.C. 2929.12(C)(3).

               Cammack also states that the gun offense was instigated by the

undercover detective with whom Cammack had “developed a relationship.”

(Tr. 68.) The detective told Cammack that his girlfriend’s ex-boyfriend broke into

their house and they needed protection. As defense counsel stated, “[b]asically, he’s

asking [Cammack] to give him a gun. I hope the court takes that into consideration.”

(Tr. 68.) Cammack contended he was not in the business of selling weapons and did

not commit any violent acts.

               In addition to informing the trial court of the mitigation factors,

defense counsel also expressed concern that the activities of Cammack’s

codefendant in the traffic stop case did not taint the sentencing process for

Cammack.

      As I stated, my client — we’re here hoping that he’s judged for his own
      actions. He’s never served a prison term. I believe that there is a
      presumption that if a person has not served a prior prison term, that
      the presumption is he would be sentenced to the minimum period of
      incarceration, and we’re hoping that the Court takes that into
      consideration, and in fact sentences [Cammack] to a period of four
      years.

(Tr. 68.) In addition, Cammack expressed his remorse to the trial court and advised

that he would use his time to become a better man.

               The trial court expressed great concern about the drug activities and

the form of violence that it visited on the community but also acknowledged hopes

for rehabilitation:

      You’re violent in the harm you’re causing your community. I appreciate
      the government wants me to send you away. The total amount of years
      you’re somewhere in the neighborhood of about 38 years I can give you
      right now. That’s like a life sentence for you. That’s what they would
      want.

      Your lawyer is correct, and I sat with your lawyer for a long time. You
      have taken responsibility so that is a plus for you. You don’t have a
      significant criminal history. That’s a plus for you, but your conduct
      deserves to be punished, and you by your own words said, I’m taking
      my punishment like a man, I get what I deserve.

      So I hope you go down there, and I hope you do use that degree, and I
      hope your lawyer is right but what a waste. Your community needs
      somebody who is strong. You’re a big guy. You should be a leader in
      the community. You should be telling all those folks in the back and
      setting an example.

      Their hearts must be breaking back there looking at you sitting in
      orange, so I do hope you come out. I hope you rehabilitate yourself. I
      hope you set an example to the next generation[.] * * *

      All right. I’m done preaching.

(Tr. 71-72.)
              The record supports the trial court’s lawful imposition of consecutive

sentences and incorporation of those findings in its journal entry. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 22, 26, 37.

              Cammack’s second assignment of error is overruled.

IV. Conclusion

               The trial court’s judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                 ___
ANITA LASTER MAYS, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., CONCURS;
LARRY A. JONES, SR., J., DISSENTS WITH SEPARATE OPINION


LARRY A. JONES, SR., J., DISSENTING:

               Respectfully, I dissent. I would sustain Cammack’s first assignment

of error and find that Count 1, participating in criminal gang, should have merge

with the other offenses.

              In State v. Smith, 2016-Ohio-5062, 70 N.E.3d 150 (4th Dist.), the

appellant made a similar argument, claiming that the trial court committed plain
error when it did not merge his conviction for engaging in pattern of corrupt activity

with his conviction for participating in criminal gang because the harm resulting

from each offense, to wit: drug trafficking, was the same, the conduct was the same,

and the convictions resulted from the same motivations. The Fourth Appellate

District agreed with the appellant, finding that there was “no evidence in the record

that demonstrates that one charge produced separate harm from the other.” Id. at

¶ 118. The court further found that there was no evidence that the offenses were

committed separately; the appellant’s incriminating conduct was his active role in a

drug operation. Id. Finally, the court determined that there was no evidence to

support the existence of different motivations for the two offenses; thus, the offenses

should merge. Id.

               In this case, the sergeant who spoke at Cammack’s sentencing hearing

told the court that he and another detective from the gang unit were already working

on gang activity in the area when Cammack’s name came up as a high-level gang

member and a drug dealer, so the detectives conducted a sting operation. The

almost two-year period of criminal gang activity in Count 1 of the indictment

includes drug trafficking, having weapons while under disability, drug possession,

and possession of criminal tools. Thus, the dates of the sting operation activity fall

within the dates of the criminal gang activity. As in Smith, the state relied on the

exact same predicate events to support both the participating in criminal gang

charge and the predicate offenses charges. See Smith at id. I also cannot discern

from the limited record before us that the harm resulting from participating in
criminal gang offense and the predicate offenses is separate and identifiable;

although it is certainly possible, there is no evidence in the record that demonstrates

that Smith’s activity in a criminal gang produced harm separate from his other

offenses.

               According to the state, Cammack was “not only selling dangerous

drugs” but was “doing so as part of a dangerous gang.” The majority notes that

Cammack sold narcotics to support himself and that motive was separate from his

participation in a gang. As part of the presentence investigation report, Cammack

stated that his only job was selling drugs. He sold drugs as part of a gang. Thus, he

was part of a gang as a way to support himself and his motivation for committing

the offense of participating in a criminal gang and the other offenses is the same.

               Thus, the evidence of the drug operation, specifically the predicate

offenses of drug trafficking, drug possession, possessing criminal tools, and having

weapons while under disability, served to show that Cammack was both engaging in

those offenses and participating in a criminal gang. The evidence in the record does

not demonstrate that his conduct served to commit the participating in criminal

gang offense separate from the other offenses.

               Therefore, I would find that the offenses of participating in criminal

gang would merge into the other offenses and would sustain the first assignment of

error.